Citation Nr: 1013349	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-18 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1966 to 
November 1969.  He died in June 2006; the appellant is the 
Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

1.	The Veteran died in June 2006.  His death certificate 
lists the immediate cause of death as gastric/esophageal 
carcinoma.

2.	The Veteran served on the USS Whetstone, a Dock Landing 
Ship, which operated off the coast of Vietnam; he was 
trained as an Assault Boat Coxswain.  It is at least as 
likely as not the Veteran was exposed to herbicides during 
his service.

3.	The competent evidence of record shows that the Veteran's 
gastric/esophageal carcinoma is related to his active duty 
service.

4.	The Veteran's death is causally related to his period of 
active service.


CONCLUSION OF LAW

Service connection is warranted for the cause of the  
Veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1310, 1312, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2009).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).  In the case of contributory cause of 
death, it must be shown that a service-connected disability 
contributed substantially or materially to cause death.  38 
C.F.R. § 3.312(c)(1).

The Veteran died in June 2006; the primary cause of his death 
was reported on the death certificate as gastric/esophageal 
carcinoma with no contributing causes.  The Veteran was not 
service-connected for this or any other disability at the 
time of his death.  The appellant asserts that the Veteran's 
gastric/esophageal carcinoma is related to his active 
service.  Specifically, she contends that service connection 
is warranted for the cause of the Veteran's death because the 
Veteran was exposed to asbestos and herbicides during his 
service during the Vietnam era.

Direct service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In the instant case, the available service treatment records 
are negative for any form of cancer.  In fact, the Veteran's 
death certificate indicates gastric/esophageal carcinoma had 
its onset one month prior to his death in June 2006, over 
thirty years since his separation from service.  Under these 
circumstances, there is no basis for showing that the 
Veteran's gastric/esophageal carcinoma which resulted in his 
death was first manifested in service.  

However, when a disorder is first diagnosed after service, 
service connection is warranted for that condition if the 
competent evidence shows it was incurred in service.  38 
C.F.R. § 3.303(d).  To prevail on the issue of service 
connection, there must be medical evidence of a disability; 
medical evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

In the instant case, a VA medical opinion was requested in 
May 2008.  After reviewing the claims folder, the VA 
examiner, an oncologist, opined that the risk of developing 
gastric/esophageal carcinoma from asbestos is low, given that 
when asbestos fibers are ingested, it can be eliminated in 
the stool.  However, the VA examiner noted that the Veteran's 
cancer is more likely related to in-service exposure to Agent 
Orange, which can cause various types of solid tumors and 
leukemia.

In light of the May 2008 VA opinion, service connection is 
warranted for the cause of the Veteran's death if it is 
determined that the Veteran was exposed to herbicides during 
his period of active service.  A Veteran who, during active 
service, served in the Republic of Vietnam during the period 
January 9, 1962, and ending May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent.  
38 C.F.R. § 3.307(a)(6)(iii) (2009).  Service in Vietnam 
includes service in the waters offshore, or service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. § 3.313(a) (2009).  In 
other words, the serviceman must have actually been present 
at some point on the landmass or the inland waters of Vietnam 
during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008).

A review of the record indicates the Veteran served on the 
USS Whetstone, a Dock Landing Ship, which operated in the 
waters offshore the Republic of Vietnam during the Vietnam 
conflict.  Furthermore, the Veteran's DD Form 214 indicates 
the Veteran served as a Boatswain Mate and was trained as an 
Assault Boat Coxswain.  However, there is no evidence of 
record to directly establish the Veteran stepped foot on land 
or served within the inland waterways in Vietnam.  The Board 
is thus left with a situation where essentially the only 
evidence pertaining to the Veteran's service within Vietnam 
are the statements of the appellant as reported by the May 
2008 VA examination report.  It appears that, while pertinent 
service personnel records do not confirm that the Veteran 
served within the Republic of Vietnam as defined by 38 C.F.R. 
§ 3.313(a), they do not, in the Board's view, confirm that he 
did not.

As such, after reviewing and weighing the evidence on the 
question of whether the Veteran stepped foot on the landmass 
or served within the inland waterways of the Republic of 
Vietnam, the Board finds that there is a genuine state of 
equipoise of the positive and negative evidence.  In such a 
case, the question is to be resolved in the appellant's 
favor.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  In this regard, the Board finds it 
reasonable to accept that a veteran trained as an Assault 
Boat Coxswain would have served in such a capacity on a ship 
whose role was to serve as a dock for assault boats and, 
therefore, would have stepped foot on land or served within 
the internal waterways of Vietnam.

As such, resolving all doubt in the appellant's favor, the 
Board finds that the Veteran had service in Vietnam as 
defined by 38 C.F.R. § 3.313(a).  The Veteran is therefore 
presumed to have been exposed to herbicides in service.  See 
38 C.F.R. § 3.307(a)(6)(iii).  Therefore, as the May 2008 VA 
medical opinion finds it "more likely" that the Veteran's 
gastric/esophageal carcinoma is related to in-service 
herbicide exposure, service connection for the cause of the 
Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


